PER CURIAM.
In this action, before a jury, to recover an allowance alleged to be due on beer sold by defendant to plaintiffs, the trial justice dismissed the complaint improperly, because there was a material, even crucial, fact in dispute, viz., whether the promised allowance was or was not for the “license year” running from May, 1905, to May, 1906, and this should have been submitted. The judgment must therefore be reversed, and a new trial ordered.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.